Citation Nr: 0428540	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for depression.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from July 1995 to 
September 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  A March 2002 
rating decision granted service connection and an initial 
50 percent rating for depression from November 30, 2000 and 
denied entitlement to service connection for tinnitus.  A 
July 2002 rating decision denied entitlement to service 
connection for a low back disability.  

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board must remand the increased rating claim to issue a 
statement of the case.  After the March 2002 rating decision 
granted service connection and an initial 50 percent rating 
for depression, the veteran filed an August 2002 statement, 
which served as a notice of disagreement and placed the issue 
of the initial rating in appellate status.  As a result, the 
issue of entitlement to an initial rating in excess of 
50 percent for depression, claimed as a personality disorder, 
must be remanded to the RO to issue a statement of the case.  
38 U.S.C.A. § 7105(d)(1) (West 2002) 38 C.F.R. §§ 19.9, 
19.26, 19.29 (2003); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

The Board must remand the service connection claims to obtain 
identified private medical records and addendum VA medical 
opinions.  In February 2002, a VA audiological examiner noted 
that the claims folder and service medical records were not 
available for review, and in June 2002, a VA spine physician 
noted that 1999 private magnetic resonance imaging records 
and private chiropractic treatment records were not available 
for review.  These medical records must be obtained before 
the Board renders a decision.  Full compliance with the duty 
to assist includes VA's assistance in obtaining relevant 
records when the veteran has provided concrete data as to 
time, place and identity of the health care provider.  Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  The VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  38 U.S.C.A. § 5103A 
(West 2002).  

After the complete private medical records have been 
obtained, the VA has a duty to assist the veteran in 
obtaining addendum VA medical opinions, in which the VA 
physicians have the benefit of reviewing the veteran's 
complete medical records.  The VA shall treat an examination 
or opinion as being necessary to make a decision on a claim 
if the evidence of record does not contain sufficient medical 
evidence for the VA to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2003).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO should ask the veteran to 
identify the health care providers that 
performed the 1999 magnetic resonance 
imaging and chiropractic treatments and 
associate with the claims file copies of 
the veteran's medical records from those 
health care providers.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  If these records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain, including 
what efforts were made to obtain them.  
Also inform the veteran that we will 
proceed to decide his appeal without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time for the veteran to respond.  



2.  After completion of Step #1, obtain 
an addendum medical opinion from the VA 
physician who wrote the June 2002 VA 
spine medical opinion.  If he is not 
available, obtain an addendum medical 
opinion from another VA physician.  

The VA spine physician should note 
whether the claims folder was reviewed 
and state a medical opinion as to whether 
the probability is greater than, equal 
to, or less than 50 percent that a low 
back disability resulted from a rafter 
falling on him sometime in 1996, low back 
muscle strain in January 1996, lumbar 
muscle strain in April 1996, chronic low 
back pain in May 1996, muscular or 
mechanical lower back pain in June 1996, 
unresolved low back pain in August 1996, 
or any other event during active service 
from July 1995 to September 1996.  Any 
opinions expressed by the VA physician 
must be accompanied by a complete 
rationale.  

Also obtain an addendum medical opinion 
from the VA audiologist who wrote the 
February 2002 VA medical opinion.  If she 
is not available, obtain an addendum 
medical opinion from another VA 
audiologist.  

The VA audiologist should note whether 
the claims folder was reviewed and state 
a medical opinion as to whether the 
probability is greater than, equal to, or 
less than 50 percent that tinnitus 
resulted from ear complaints in September 
1996, exposure to noise from firearms, 
machine guns, mortar fire, demolition 
equipment, trucks, carpentry tools, jack 
hammers, power tools, chainsaws, and 
lawnmowers in service, or any other event 
during active service from July 1995 to 
September 1996.  Any opinions expressed 
by the VA audiologist must be accompanied 
by a complete rationale.  

The RO should review the requested 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1348 (Fed. Cir. 2003).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  After undertaking any development 
deemed essential, the issues of 
entitlement to service connection for 
tinnitus and of entitlement to service 
connection for a low back disability 
should be readjudicated based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  


If the claims remain in denied status, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The veteran and his representative should 
also be provided with a statement of the 
case regarding the action taken on the 
issue of entitlement to an initial rating 
in excess of 50 percent for depression.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veteran s' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




